Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 08/16/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/569,327, filed 09/12/2019 claims Priority from Provisional Application 62731530, filed 09/14/2018.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks to the rejections under 35 USC 112(b), the amendment is accepted and the previous rejections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments using amended claims have been fully considered but they are not persuasive.
Applicant argues (pg. 9 line 16 – pg. 10 line 8 from the bottom) that the amended claims are not directed to a judicial exception (at step 2A prong -1) because they are not directed to merely to mathematical concepts nor mental process by allegedly asserting the current application is similar to Enfish court case.
Examiner respectfully submits that Enfish is determined as patent eligible by the court because Enfish has a particular type of self-referential table, specific type of data structure, designed to improve the way a computer stores and retrieves data in memory. The structural change helps to improve computer technology in term of memory access speed on top of achieving improvements in the database application technology. The instant application appears missing specific type of structure similar to Enfish and the amended claims are directed to the abstract ideas. See the new office action below for details.
Applicant argues (pg. 10 line 7 from the bottom – pg. 12 line 1f from the bottom) that the amended claims integrate the alleged judicial exception into a practical application (at step 2A prong-2) because the amended claims provide an improvement to technology and/or technical field as shown in the specification par. 30 and par. 43.
Examiner submits that par. 30 shows the alleged improvement is done by fixing the defects of existing assessment tool. Fixing the deficiency or defects of software tool is a standard development/maintenance process step in software engineering and cannot be treated as an improvement to technology and/or technical field. Par. 43 describes implementation process step, e.g. coding possibly, of determining a state of a spot load point to be one of predetermined one, i.e. anomalous or non-anomalous, is a standard process step in the art and cannot be treated as an improvement to technology and/or technical field. The types of improvements the applicant claims are in the abstract idea itself and the types of alleged improvement can be achieved by leveraging existing computer technology and do not rise to the level of improvement to the technologies that would indicate integrating judicial exception into a practical application which was demonstrated by a selective court cases affirmed as patent eligible by the court. 
Applicant argues (see pg. 12 line 14 – pg. 14 line 11 from the bottom) that the additional elements determined as well-understood, routine and conventional elements or steps should be provided with evidence by the examiner according to Berkheimer decision made by the court.
Examiner submits that the recited additional elements/steps are well-understood, routine and conventional elements as shown as follows:
The limitation “receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders” is disclosed by Matan (computers, computing resources [00053], aggregating realtime data for multiple distributed energy resources ‘DR’ [0201], a computer readable [0203], software, communication interface, computing device [0206], distributed grid network, feeder, monitor changes in directions of power flow [0134], monitor, analyze, control, aggregate, and predict the watt contributions of DER systems [0048]), 
Khoda (set of performance parameters [0004], computer [Fig. 1 112, Fig. 4 301], computing device [Fig. 3], operational performance can be measured … including … feeder power flows, distribution feeders [0032], hosting capacity calculation methods based on a variety of grid performance measures and system characteristics [0033]) and 
Ding (studies distributed PV hosting capacities of seventeen utility distribution feeders … and concludes the impact of feeder characteristics on PV hosting capacity, The customer penetration Cpen is defined as the ratio between total number of PV systems and total number of customers in a feeder. [pg. 1011 left col lower section], examination of voltage metrics, the maximum PV power that is allowed to be integrated into the feeder without causing any voltage violation can be determined [pg. 1011 right col lower section]).
For the limitation/element “An apparatus”, see Matan (apparatus [0203]), Khoda (apparatus [0029]), Bain (US 20190372345 A1) (systems for an Automated Utility Marketplace Platform [0001]) and Ghare (US 20190081876 A1) (apparatus to implement real time detection of anomalies in data streams [0015]).
For limitations/element “at least one processor” and “memory storing processor-executable instructions” and “A non-transitory computer-readable storage medium”, examiner respectfully submit they are well-understood, routine and conventional elements and is open to discuss with the applicant if the applicant disagrees again. Therefore, the rejections are maintained.
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“a method comprising: (1.A)
receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders; (1.B)
generating, based on the plurality of performance parameters, a subset of spot load points from among a plurality of spot load points associated with the plurality of distribution system feeders, wherein each spot load point of the subset of spot load points comprises one or more characteristics; (1.C)
determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous value; (1.D)
modifying, based on a type of the at least one characteristic, the anomalous characteristic, wherein the modified anomalous value comprises a non-anomalous characteristic, wherein the anomalous characteristic comprises data indicative of an unexpected value; (1.E)
determining, based on the subset of spot load points and the plurality of performance parameters, and based on the modified anomalous value comprising a non- anomalous value, a hosting capacity contribution of each of the plurality of distribution system feeders; (1.F)
and determining, based on the hosting capacity contribution of each of the plurality of distribution system feeders, a final hosting capacity for the plurality of distribution system feeders (1.G)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations),  certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.C) and (1.D) are interpreted by the Examiner as belonging to mental process grouping as the limitations represent selecting subset of spot load points and judging the state of load point characteristic. (mental observation and judgement). 
The highlighted limitation/step (1.E) is interpreted as organizing human activity (modifying the anomalous value for commercial profit) or can be interpreted as insignificant extra solution activity at best.
The highlighted limitations/steps (1.F) and (1.G) are interpreted as Mathematical Concept or the combination of Mathematical Concept and Mental Processing as the limitations represent the calculation of hosting capacity using the contribution from spot load points and feeders in hierarchical iterative computation steps.  See also specs disclosing use of algorithms stemming from mathematical principles (algorithm, simulation, computing [0020], case base reasoning, Bayesian network, neural network, … statistical learning [0038]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method” and “receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders”;
In Claim 12: “An apparatus”, “at least one processor” and “memory storing processor-executable instructions”; 
In Claim 20: “A non-transitory computer-readable storage medium”; 
As per claim 1, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitation/step “receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders” represents a data collection process step using a computer interface and it only adds insignificant extra-solution activity to the judicial exception. The limitations/elements “a user interface of computing device” and “a plurality of distribution system feeders” are standard element in the art and they are not particular.
As per claim 12, the additional element in the preamble “An apparatus” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations/elements “at least one processor” and “memory storing processor-executable instructions” represent general computing resources and they are not particular in the art.
As per claim 20, the additional element in the preamble “A non-transitory computer-readable storage medium” is not qualified for a meaningful limitation and it represent a standard computing resource and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or a real-world transformation can be found either. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
The above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). The limitations/elements “a plurality of distribution system feeders”, “An apparatus”, “at least one processor”, “memory storing processor-executable instructions” and “A non-transitory computer-readable storage medium” are well understood, routine and conventional elements in the art according to the prior art of record. (See Matan, Khodaei, Estorque, Ding, Bain and others recited in the prior art of record)
	Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khodaei (US 20190356131 A1), hereinafter ‘Khoda’ in view of Estorque (L. K. L. Estorque and M. A. A. Pedrasa, “Utility-scale DG Planning using Location-specific Hosting Capacity Analysis”, 2016 IEEE Innovative Smart Grid Technologies - Asia ‘ISGT-Asia’ Melbourne, Australia, Nov 28 - Dec 1, 2016), hereinafter ‘Esto”.
As per claims 1, 12 and 20, Khoda discloses
For claim 1 only: A method comprising: (Methods and systems for determining a hosting capacity in a distribution grid [abs, 0004])

For claim 12 only: An apparatus comprising: (apparatus [0029])
	at least one processor; (processor [0042], one or more processors [0044])
	and memory storing processor-executable instructions that, when executed by the at least one processor, cause the apparatus to: (memory [0044], storage, computer readable instructions [0046], processors, instructions, computer … media [0051])

For claim 20 only: A non-transitory computer-readable storage medium comprising processor executable instructions that, when executed by at least one processor of a computing device, cause the computing device to: (a computer - readable storage [0028], computer program instructions may also be stored in a computer - readable memory [0030])

For claims 1, 12 and 20 together:
receiving, via a user interface of a computing device, a plurality of performance parameters for a plurality of distribution system feeders; (set of performance parameters [0004], computer [Fig. 1 112, Fig. 4 301], computing device [Fig. 3], operational performance can be measured … including … feeder power flows, distribution feeders [0032], hosting capacity calculation methods based on a variety of grid performance measures and system characteristics [0033])	
generating, based on the plurality of performance parameters, a subset of spot load points from among a plurality of spot load points associated with the plurality of distribution system feeders, wherein each spot load point of the subset of spot load points comprises one or more characteristics; (load points [0002], distribution buses, electrical loads [0038, Fig. 1, 0041, Fig. 3, 0054, Fig. 2A], distributed generator, uncertain parameters, primal variables [0065])

Khoda further discloses anomalous characteristics associated with loads (uncertain … loads [0014], uncertain parameters [0066], load values,  minimized over the set of uncertain parameters [0067]), but is not explicit on “determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous characteristic, wherein the anomalous characteristic comprises data indicative of an unexpected value” and is silent regarding “modifying, based on a type of the at least one characteristic, the anomalous characteristic, wherein the modified anomalous characteristic comprising a non-anomalous characteristic, a hosting capacity contribution of each of the plurality of distribution system feeders”.

Esto discloses determining that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous characteristic, wherein the anomalous characteristic comprises data indicative of an unexpected value (hosting capacity, spot load, significant challenge in accurately modeling … network [pg. 986 left col upper section], search algorithm [pg. 986 left col lower section], analysis for flagging limit violations [pg. 986 right col, Table 1]) and
modifying, based on a type of the at least one characteristic, the anomalous characteristic, wherein the modified anomalous characteristic comprising a non-anomalous characteristic, a hosting capacity contribution of each of the plurality of distribution system feeders (The results of power flow and short circuit simulations were analyzed to determine any violations, based on the … criteria, in the distribution feeder. The amount of DG capacity, at this condition, is the hosting capacity for … the distribution feeder. locations in the distribution feeder were considered to determine the maximum allowable capacity of DG interconnections anywhere on the distribution feeder [pg. 985 left col lower section – right col upper section], power flow and short circuit simulations were performed to calculate voltage profile, loading, and short circuit levels in the network, Afterwards, the hosting capacity for a particular condition was obtained based on the acceptable performance levels in the network [pg. 985 right col lower section], determines the hosting capacity levels based on the observed monitoring criterion [pg. 986 right col, Table 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Khoda in view of Esto to determine that at least one characteristic associated with at least one spot load point of the subset of spot load points comprises an anomalous characteristic, wherein the anomalous characteristic comprises data indicative of an unexpected value and modify, based on a type of the at least one characteristic, the anomalous characteristic, wherein the modified anomalous characteristic comprising a non-anomalous characteristic, a hosting capacity contribution of each of the plurality of distribution system feeders for an easy and efficient control and management of distribution power system (Khoda - While
the growing use of distributed generators creates interesting options for end - use customers and brings new solutions for system operators seeking to shift power generation from large - scale plants to small - scale distributed resources, it also
presents new risks to distribution grid users and operators . These and other shortcomings are addressed [0003], a maximum hosting capacity can be determined ,
which in turn can be used to determine a number of distributed generators that the radial distribution grid can accommodate without sacrificing performance parameters, knowing the hosting capacity of the … distribution grid can shed light on the roles and impacts of distributed generators installed on the … distribution grid. determining the hosting capacity can give infrastructure developers insight into where additional distributed generators can be installed . It can also help to determine where upgrades to the … distribution grid may be needed in order to accommodate a forecasted growth of distributed generator use [0004]).

Khoda in view of Esto further discloses determining, based on the hosting capacity contribution of each of the plurality of distribution system feeders, a final hosting capacity for the plurality of distribution system feeders. (determining a hosting capacity using an optimization approach that considers … distribution bus overvoltage and/or distribution line overload [0035], total hosting capacity [0036], optimal hosting capacity [0037]) and it would have been obvious to one having ordinary skill in the art at the time
the invention was made to determine hosting capacity of each feeders as it could determine hosting capacity of any load points in the feeders since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 2 and 13, Khoda and Esto disclose claims 1 and 12 set forth above.
Esto further discloses wherein generating the subset of spot load points from among the plurality of spot load points comprises: determining whether each characteristic associated with each of the plurality of spot load points is anomalous or non-anomalous. (an extensive search algorithm to browse through all possible locations to examine … in the distribution feeder [pg. 985 left col upper section], determine primary and secondary node voltages, line and transformer loadings, and fault levels in the distribution feeder. The results of power flow and short circuit simulations were analyzed to determine any violations, based on the imposed technical criteria, in the distribution feeder [pg. 985 left col lower section]).

As per claims 3 and 14, Khoda and Esto disclose claims 2 and 13 set forth above.
Khoda discloses the type of the at least one characteristic comprises a customer type or a number of kilowatts. (operational quantities potentially peaking and resulting in power quality or reliability concerns at the system and customer levels [0032], more values of distributed generator power injection are sampled in a given range, KW, MW [0035])


As per claim 10, Khoda and Esto disclose claim 1 set forth above.
Esto discloses modifying the anomalous value (determine any violations, based on the imposed technical criteria, in the distribution feeder. The process was iterated until the performance indices … reached the allowable limits [pg. 985 left col lower section – right col upper section]) and also discloses performance parameters comprises overvoltage or reverse power flow (overvoltage [pg. 987 left col lower section – right col], reverse power flow conditions [pg. 986 Table 1], criteria of the networks
including voltage regulation, thermal rating of network components, short circuit current contribution, power quality [pg. 984 right col 2nd paragraph]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoda and Esto in view of Ritto (US20150066861A1).
As per claims 4 and 15, Khoda and Esto disclose claims 3 and 14 set forth above.
The set forth combined prior art is silent regarding the anomalous characteristic comprises the customer type indicative of a null value or the number of kilowatts indicative of a zero value although they disclose the anomalous characteristic associated with the customer type or the number of Kilowatts.

Ritto discloses (test data quality … by identifying … null values, marked as invalid [0033], evaluate data records in the stage tables to determine whether null values exist [0065], If the data is determined to not be valid … may clean up loaded data … by removing old data from stage tables … may simply perform operations that invalidate or otherwise adjust the data within the stage tables [0067])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ritto to identify the anomalous value comprises a null value for the customer type or a zero value for the number of kilowatts for easy and efficient control and management of distribution power system.

	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khoda, Esto, Ritto in view of Ding (F. Ding and B. Mather, “On Distributed PV Hosting Capacity Estimation, Sensitivity Study, and Improvement”, IEEE Transactions on Sustainable Energy, vol. 8, no. 3, July 2017).
As per claims 5 and 16, Khoda, Esto, Ritto  disclose claims 4 and 15 set forth above.
The set forth combined prior art is silent regarding the current claim limitations.
Ding discloses 
	for a plurality of distribution system feeders; (distribution feeders, feeder characteristics, including voltage class, peak load power … feeder length, maximum impedance, maximum load [pg. 2011 right col line 5 – pg. 2012 line 7])
	(a) selecting, at random, a spot load point from among the subset of spot load points; (PV locations are selected randomly [pg. 1011 left col line 1 from the bottom, Fig. 1])
	(b) adjusting, by a specified amount, a number of kilowatts associated with a characteristic of the randomly selected spot load point, (selecting appropriate locations to install PV and adjusting the power factor of PV inverter, adjust inverter power factor [pg. 1014 left col line 13-18, line 2-1 from the bottom, pg. 1016 left col line 4 from the bottom, ], analyze the impact of different types of operations in ADNM on increasing PV hosting capacity, (i) Freeze all switching devices, i.e. keeping their states same as initial values, and adjust the power factor of PV system [pg. 1018 left col line 14-19], Penetration ‘KW’ [Fig. 9], generate a chromosome [Fig. 8], including adjusting power factor. See Each chromosome in a population is a real-valued string including 2NPVsys + NTS + NCap + NVR genes in total, which are: 2NPVsys genes representing …power factors of all PV inverters [pg. 1016 left col 8-11])
	(c) generating, based on the adjusted number of kilowatts, a load flow for the feeder, (solve power flow [pg. 1016 left col line 4-1 from the bottom, Fig. 8])	(d) determining, based on a load flow for the feeder, whether any of a plurality of performance parameters is violated, (check the constraints ‘12’–‘14’, ‘20’ and ’21’ [pg. 1016 left col line 2-1 from the bottom, Fig. 8])
	(e) responsive to determining that the plurality of performance parameters is not violated, 
	repeating steps (a)-(d) for each spot load point of the subset of spot load points, (yes [Fig. 8], see the repeating loop in the lower half, which is a repetition of the upper half)
	(f) responsive to determining that at least one of the plurality of performance parameters is violated, decreasing, by the adjusted amount, a number of kilowatts associated with the characteristic of the previously selected spot load point, (check PV system limits and topology constraint ‘15’-‘19’, update … solve power flow, check V-I constrains ’12’-‘14’, ‘20’, ‘21’ [Fig. 8] ) and 
	(g) determining, based on the generated load flows for the feeder, a first hosting capacity contribution for the feeder. (solve power flow [Fig. 8], determine maximum hosting capacity [pg. 1016 right col line 16]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to determine a hosting capacity contribution of each of the plurality of distribution system feeders for each feeder of the plurality of distribution system feeders by going through steps shown above for an efficient control and management of distribution power system.

As per claims 6 and 17, Khoda, Esto, Ritto, Ding disclose claims 5 and 16 set forth above.
Ding further discloses adjusted KWatts amount cannot exceed peak loads (PV penetration cannot exceed peak loads [pg. 1015 right col line 9-10], adjust the power factor of PV system [pg. 1018 left col line 14-19], Penetration ‘KW’ [Fig. 9]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the adjusted number of kilowatts comprises a peak load for an efficient control and management of distribution power system.

	Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khoda, Esto, Ritto and Ding in view of Lavalliere (J. M. Lavalliere, “Analysis of Large Scale PV Systems with Energy Storage to a Utility Grid”, (2016). All Theses. 2807, https://tigerprints.clemson.edu/all_theses/2807), hereinafter “Lavalliere”.
As per claims 7 and 18, Khoda, Esto, Ritto, Ding disclose claims 5 and 17 set forth above.
Although the set forth combined prior art discloses the steps (a)-(f), the set forth combined prior art is silent regarding the adjusted number of kilowatts comprises a minimum load.

Lavalliere discloses the use a minimum load as the adjusted power amount (To make the results of the DG hosting capacity algorithm conservative, inferences are made on seasonal worst case scenarios of minimum load levels [pg. 39 line 1 from the bottom – pg. 40 line 1], Simulation Results for Feeder 01 under Minimum Load Level [Fig. 3.18], Sensitivity to DG Capacity with Minimum Loads [Fig. 3.22]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Lavalliere to set the adjusted number of Kilowatts comprising a minimum load for a conservative hosting capacity assessment for a reliable and efficient control and management of distribution power system. 

As per claims 8 and 19, Khoda, Esto, Ritto, Ding and Lavalliere disclose claims 7 and 18 set forth above.
Ding further discloses the claims by assessing the hosting capacity with a conservative approach by taking the minimum between any two scenarios of calculating hosting capacity (HC = min {hc1, hc2 … Hc total scenario} [pg. 1011 right col line 6 from the bottom, equation 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the hosting capacity contribution for each feeder of the plurality of distribution system feeders comprises the first hosting capacity contribution when the second hosting capacity contribution is greater than the first hosting capacity contribution for a reliable and efficient control and management of distribution power system.

As per claim 9, Khoda, Esto, Ritto, Ding and Lavalliere disclose claim 8 set forth above.
Ding further discloses the claims by assessing the hosting capacity with a conservative approach by taking the minimum between any two scenarios of calculating hosting capacity (HC = min {hc1, hc2 … Hc total scenario} [pg. 1011 right col line 6 from the bottom, equation 1]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ding to disclose the hosting capacity contribution for each feeder of the plurality of distribution system feeders comprises the second hosting capacity contribution when the first hosting capacity contribution is greater than the second hosting capacity contribution for a reliable and efficient control and management of distribution power system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khoda, Esto, Ritto in view of Lee (KR 20060118371 A) and McArdle (US 20050028046 A1).
As per claim 11, Khoda, Esto and Ritto disclose claim 4 set forth above.
Ritto discloses correcting null values in the data type, but is not explicit on modifying the anomalous characteristic comprises: determining a customer type associated with the anomalous characteristic; and modifying, based on the customer type, the anomalous characteristic.

Lee discloses (DB server … classifying … managing existing… data on power demand for … customer type [claim1]).

McArdle discloses (a particular record for a particular customer contains a null or blank value … certain demographic information which associates average household income with ZIP code may be used to insert an assumed income value based on the ZIP code the customer provided [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Lee and McArdle to determine a customer type associated with the anomalous characteristic; and modify, based on the customer type, the anomalous characteristic for a reliable and efficient control and management of distribution power system through data quality clean up.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Africano (Y. Africano and et al, “Co-simulation strategy of PV hosting capacity applying a stochastic analysis”, 2017 IEEE Workshop on Power Electronics and Power Quality Applications (PEPQA)) discloses the implementation of a co-simulation methodology to define the hosting capacity when integrating (photovoltaic panels) PVs into a distribution system [abs].
	Zhang (X. Zhang, “Network Capacity Assessment of CHP-based Distributed Generation on Urban Energy Distribution Networks”, Ph. D. Thesis, Arizona State University May 2013) discloses how much of the CHP-based DG can be accommodated and where to locate these DERs, and given preexisting constraints, how to quantify the mutual impacts on operation performances between these urban energy distribution networks and the CHP-based DG [abs] and discloses “If the power output is zero, then it means no CHP-based DG units are placed in that node [pg. 53 line 5-6]”.
	Dzafic (US 20180231596 A1) discloses “Errors arising with 8 real-time measurements are … clearly closer to zero in average [0106]”.
	Bain (US 20190372345 A1) discloses a platform for an automated consumer retail utility marketplace. A consumer mobile application that enables improved visibility and control by a consumer over its interaction with energy markets [abs].
Bhupathiraju (A. Bhupathiraju, “Increasing the hosting capacity of electrical power grid using ETAP”, Thesis for Master of Science in Electrical Engineering Department of Electrical and Computer Engineering University of Massachusetts Lowell, 2017) discloses a method of measuring the maximum hosting capacity of the grid, when the distributed generation is injected instantaneously and it is demonstrated using a 9-bus system and a 24-bus system which follow the IEEE standards. [abs]

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865